Exhibit 10.33(a)

STEINER LEISURE LIMITED

SHARE OPTION AGREEMENT



This Agreement (this "Agreement") is made as of the ____ day of
_________________, 20__, by and between Steiner Leisure Limited, a Bahamas
international business company (the "Company"), and the undersigned director
("Director").

Pursuant to the Steiner Leisure Limited 2004 Equity Incentive Plan (the "Plan"),
the Company hereby grants to Director, as of [DATE] (the "Date of Grant"),
options (the "Options") to purchase [NUMBER OF SHARES WRITTEN OUT] [(NUMBER)] of
the Company's common shares, par value (U.S.) $.01 per share (the "Shares"), at
$ [PRICE] per share (the "Exercise Price") upon the following terms and
conditions. Capitalized terms not otherwise defined herein shall have the same
meaning as in the Plan. The Options are intended to be Non-qualified Share
Options under the Plan.

Vesting and Term of Option. Except as otherwise provided herein and in the Plan,
these Options shall be exercisable one year after the Date of Grant and the
Options shall expire on [DATE] (the "Final Exercise Date").

Transfer and Exercise

.
Except as set forth in this Section 2, the Options may not be transferred other
than by will or by the laws of descent and distribution, and, during Director's
lifetime the Options may be exercised only by Director. The Options may be
transferred to (i) Director's spouse, children or grandchildren (referred to
herein as "Family Members"), (ii) a trust or trusts for the exclusive benefit of
Family Members or (iii) a partnership in which Family Members are the only
partners. Any transfer pursuant to this Section 2 shall be subject to the
following: (i) there shall be no consideration for such transfer, (ii) there may
be no subsequent transfers without the approval of the committee appointed by
the Company's Board of Directors (the "Board") to administer this Plan (or, if
such committee is not in existence, the Board; in either case, hereinafter, the
"Committee") and (iii) all transfers shall be made so that no liability under
Section 16(b) of the Exchange Act arises as a result of such transfer. Following
any transfer, the Options shall continue to be subject to the same terms and
conditions as were applicable to Director immediately prior to transfer, with
the transferee being deemed to be Director for such purposes, except that the
events of death and termination of service described in Sections 3 and 4, below,
shall continue to apply with respect to Director.



Options are only exercisable to the extent they have vested. Vested Options are
exercisable by Director only while Director is in active employment with the
Company or a Subsidiary or within thirty (30) days after termination of
Director's employment, with the following exceptions:

(i) Vested Options shall remain exercisable during a one-year period after
Director's death, where the Options are exercised by the estate of Director or
by any person who acquired such Options by bequest or inheritance.



(ii) Vested Options shall remain exercisable during a one-year period commencing
on Director's termination of employment on account of Disability.



(iii) Vested Options shall remain exercisable during a three (3) month period
commencing on the termination of Director's employment by Director, or
termination of Director's employment by the Company or a Subsidiary other than
for Cause.



(iv) In the event of the termination of Director's employment due to the
violation of the terms of a written employment agreement, as to which the
Director and the Company and/or, as the case may be, a Subsidiary are parties (a
"Violation Termination"), unless otherwise specified in such written employment
agreement, all Options held by Director which are not yet vested and exercisable
shall become vested and exercisable, provided that the effective time of such
Violation Termination is at least one (1) year after the date of grant of the
Options.



Death.

Upon the death of Director, all Options held by Director that are not then
exercisable shall immediately become exercisable. All Options held by Director
immediately prior to death may be exercised by Director's executor or
administrator, or by the person or persons to whom the Options are transferred
by will or the applicable laws of descent and distribution, at any time within
the three years following the date of death (but not later than the Final
Exercise Date), provided, however, that the Company shall be under no obligation
to deliver a certificate representing Shares that may be issued pursuant to such
exercise until the Company is satisfied as to the authority of the person or
persons exercising the Options.



Other Termination of Status of Director

. If Director ceases to be a member of the Board for any reason other than
death, all Options held by Director that are not then exercisable shall
terminate three years following the date they first become exercisable. Options
that are exercisable on the date of such termination shall continue to be
exercisable for a period of three years following the date of termination (or
until the Final Exercise Date, if earlier). Notwithstanding the foregoing, all
Options held by Director shall terminate immediately upon the termination of
Director's membership on the Board if such termination was based on the
misconduct of Director. After completion of the aforesaid three-year periods,
such Options shall terminate to the extent not previously exercised, expired or
terminated.



Procedure for Exercise

. The Options shall be exercisable by written notice in the form attached hereto
as Exhibit A (the "Exercise Notice"). Such written notice shall be addressed to
the Senior Vice President and Chief Financial Officer of the Company, signed by
the Director and delivered pursuant to Section 10, below. Options shall be
deemed to be exercised upon delivery to the Company of such written notice, upon
which the Company will issue and deliver to Director the number of Shares as to
which the Options were exercised. Notwithstanding the foregoing, Options may not
be exercised if the issuance of the Shares upon such exercise would constitute a
violation of any applicable federal or state securities or other law or
regulation or any requirement of the Nasdaq Stock Market, Inc. or other market
or exchange upon which the Shares may then be traded or listed (collectively,
the "Rules"). As a condition to the exercise of an Option, the Company may
require Director to make such representations or warranties to the Company as
the Company may deem appropriate under the Rules.



Payment of Exercise Price

.



The Exercise Price for the number of shares for which Options are being
exercised shall be paid on, or within ten (10) days after, the date of exercise:

in cash (by certified or bank cashier's check);

by tender to the Company of whole Shares then owned by the Director having a
Fair Market Value (as defined below) on the date of exercise at least equal to
the Exercise Price, provided that, in the case of Shares acquired directly from
the Company, such Shares have been held for at least six months;

a combination of the foregoing; or

on such other terms and conditions as the Committee may approve.

For purposes of this Agreement, "Fair Market Value" means the mean of the high
and low prices reported per Share as quoted on the Nasdaq National Market or the
Nasdaq Small Cap Market.

Adjustments Upon Changes in Capitalization, Etc. In the event of any change in
the outstanding Shares of the Company by reason of any share split, share
dividend, recapitalization, merger, consolidation, combination or exchange of
shares or other similar corporate change or in the event of any special
distribution to the shareholders, the Committee shall make such equitable
adjustments in the number of Shares and prices per Share applicable to the
Options as the Committee determines are necessary and appropriate. Any such
adjustment shall be conclusive and binding for all purposes of the Plan.

Tax Withholding

. In order to enable the Company to meet any applicable federal, state or local
withholding tax requirements arising as a result of the exercise of Options,
Director shall pay the Company the amount of tax to be withheld or may elect to
satisfy such obligation by delivering to the Company other Shares owned by
Director prior to exercising the Options, or a payment consisting of a
combination of cash and such Shares, or by having the Company withhold Shares
that otherwise would be delivered to Director pursuant to the exercise of the
Options for which the tax is being withheld. Such an election shall be subject
to the following: (i) the election shall be made in such manner as may be
prescribed by the Committee and (ii) the election shall be made prior to the
date to be used to determine the tax to be withheld and shall be irrevocable.
The value of any Share to be delivered or withheld by the Company shall be the
Fair Market Value on the date to be used to determine the amount of tax to be
withheld.



Shares Subject to Plan

. The Shares awarded pursuant to the Plan are subject to all of the terms and
conditions of the Plan, the terms of which are hereby expressly incorporated and
made a part hereof. Any conflict between this Agreement and the Plan shall be
controlled by, and settled in accordance with the terms of the Plan. Director
acknowledges that Director has received, read and understood the provisions of
the Plan and agrees to be bound by its terms and conditions.



Interpretation

. Any dispute regarding the interpretation of this Agreement shall be submitted
by Director or by the Company forthwith to the Committee, which shall review
such dispute at its next regular meeting. The resolution of such a dispute by
the Committee shall be final and binding on the Company and on Director.



Not a Contract of Employment

. This Agreement shall not be deemed to constitute an employment contract
between the Company and Director or to be a consideration or an inducement for
the employment of Director.



Notices

. Any notice required or permitted hereunder shall be given in writing and
deemed delivered when (i) personally delivered, (ii) sent by facsimile
transmission and a confirmation of the transmission is received by the sender,
or (iii) three (3) days after being deposited for delivery with a recognized
overnight courier, such as Federal Express, and addressed or sent, as the case
may be, to the address or facsimile number set forth below or to such other
address or facsimile number as such party may in writing designate.



Further Instruments

. The parties agree to execute such further instruments and to take such further
actions as may be reasonably necessary to carry out the purposes and intent of
this Agreement.



Entire Agreement; Governing Law; Severability

. The Plan and Exercise Notice are incorporated herein by reference. This
Agreement, the Plan and the Exercise Notice constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Director with respect to the subject matter
hereof, and shall be interpreted in accordance with, and shall be governed by,
the laws of The Bahamas, subject to any applicable United States federal or
state securities laws. Should any provision of this Agreement be determined by a
court of law to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.



DIRECTOR: STEINER LEISURE LIMITED





__________________________________ By:_________________________________

[NAME]

Stephen Lazarus



Senior Vice President and and Chief Financial Officer



Address and Facsimile Number: Address and Facsimile Number:





c/o Steiner Management Services, LLC





770 South Dixie Hwy., Suite 200





Coral Gables, Florida 33146





Facsimile: (305) 358-7704





 

 

EXHIBIT A

EXERCISE NOTICE

Steiner Leisure Limited

c/o Steiner Management Services, LLC

770 South Dixie Hwy.

Suite 200

Coral Gables, Florida 33146



Attention: Senior Vice President and Chief Financial Officer



Exercise of Option

. Effective as of the date indicated below, the undersigned ("Director") hereby
elects to exercise ____________ of the Director's options (the "Options") to
purchase common shares (the "Shares") of Steiner Leisure Limited (the "Company")
under and pursuant to the Company's 1996 Share Option and Incentive Plan (the
"Plan"), and the Share Option Agreement by and between the Company and the
Director dated as of June 17
th
, 2004 (the "Option Agreement").



Representations of Director

.
Director acknowledges that Director has received, read and understood the Plan
and the Option Agreement and agrees to abide by and be bound by their terms and
conditions. References herein to this "Agreement" include this Exercise Notice
and the Plan, and the Option Agreement, all of which are incorporated herein by
reference as provided in Section 7, below.



Compliance with Securities Laws

. Notwithstanding any other provisions of the Option Agreement to the contrary,
Director understands and acknowledges that the exercise of any rights to
purchase Shares is expressly conditioned upon compliance with the Securities Act
of 1933, as amended, all applicable state securities laws and all applicable
requirements of the Nasdaq Stock Market, Inc. or other market or exchange on
which the Shares may be traded or listed at the time of exercise of the Options.
Director agrees to cooperate with the Company to ensure compliance with such
laws and requirements.



Tax Consultation

. Director understands that Director may suffer adverse tax consequences as a
result of Director's purchase or disposition of the Shares. Director represents
that Director has consulted with any tax consultants Director deems advisable in
connection with the purchase or disposition of the Shares and that Director is
not relying on the Company for any tax advice.



Successors and Assigns

. The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company. This Agreement shall be binding upon
Director and his or her heirs, executors, administrators, successors and
permitted assigns.



Delivery of Payment

. Director herewith delivers (or, within ten (10) days after the date of
exercise, will deliver) to the Company the full exercise price for the Shares.
Director hereby elects to pay the full exercise price (check the appropriate
box):



¨

by certified or bank cashier's check;

¨

by tender to the Company of Shares in accordance with Section 4(ii) of the
Option Agreement;

¨

by a combination of the foregoing.

7. Entire Agreement; Governing Law; Severability. The Plan, and Option Agreement
are incorporated herein by reference. This Exercise Notice, the Plan and the
Option Agreement constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and Director
with respect to the subject matter hereof, and shall be interpreted in
accordance with, and shall be governed by, the laws of The Bahamas, subject to
any applicable United States federal or state securities laws. Should any
provision of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.



Submitted by: Accepted by:



DIRECTOR

: STEINER LEISURE LIMITED







__________________________ ___________________________

[NAME]

Stephen Lazarus



Senior Vice President and

Chief Financial Officer